Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities: Claim 28 describes “a fourth bend.”  However, there is no third bend in preceding claim 27.  The Examiner is interpreting claim 28 to include a third bend since subsequent claims refer to a third bend.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10950577. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant seeks to slightly broaden the claims.  Regarding claims 21-26, applicant describes the linear segment to be a conductive line that extends across the interface, rather than a metal line segment extending directly over a boundary as in claims 1-8 of US10950577.  Regarding claims 27-33, applicant describes the line segment to extend directly over a first boundary, rather than across a boundary, as in claims 15-20 of US10950577.  Regarding claims 34-40, applicant describes a die encapsulated by a molding compound and a metal line and via, rather than a die embedded by a molding compound and a conductive line and via as in claims 9-14 of US10950577.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Publication No. 2005/0124093).
Regarding claim 34, discloses a package comprising:
a first semiconductor die (110) encapsulated by a molding compound (120), wherein the first semiconductor die meets the molding compound at a first boundary (Figure 13)
a metal line electrically (130) connecting a first conductive via (126) over the first semiconductor die to a second conductive via, the second conductive via overlaps the molding compound (120), wherein the metal line changes directions at least once between the first conductive via and the first boundary (Figure 13)
Regarding claim 35, Yang discloses the metal line changes direction at least once between the second conductive via and the first boundary (Figure 13 shows a 90 degree change in direction above element 126 and 130).
Regarding claim 36, Yang discloses the metal line changes direction at least twice between the second conductive via and the first boundary (Figure 13 shows a 90 degree change in direction above element 126 and 130).
Regarding claim 37, Yang discloses metal line comprises: a first linear segment (130); a second linear segment (130a); and a third linear segment (148) between the first linear segment and the second linear segment, wherein the third linear segment extends in a different direction than the first linear segment and the second linear segment (Figure 13).

Regarding claim 40, Yang discloses the second conductive via (148) is disposed over the metal line (130), and wherein the first conductive via (126) is disposed under the metal line (Figure 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishimura et al. (US Publication No. 2010/0187699) discloses multiple segments in the same plane of a metal line connected to vias (Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       3/16/2022               Examiner, Art Unit 2897